Case 17-14019-elf        Doc 52     Filed 12/10/20 Entered 12/10/20 12:30:24           Desc Main
                                    Document Page 1 of 1



                               UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                                :       Chapter 13
      VERONICA L. SMOOT,                              :
               Debtor                                 :       Bky. No. 17-14019 ELF


                                            ORDER

       AND NOW, upon consideration of the Motion to Approve Mortgage Modification (“the
Motion”) (Doc. #48) filed by BSI Financial Services, Inc. (“the Lender”), and after notice and
hearing, and there being no objection thereto, it is hereby ORDERED that:

1. The Motion is GRANTED.

2. The Debtor is AUTHORIZED to enter into the loan modification transaction as set forth in
   the Motion and to the extent that relief from the automatic stay is necessary for the parties to
   enter into the transaction, such relief is GRANTED to the Lender.

3. Except as provided in Paragraph 4 below, if applicable, the confirmed plan remains IN
   FULL FORCE AND EFFECT and THE TRUSTEE MAY DISTRIBUTE THE PLAN
   PAYMENTS as provided in the plan.

4. If:
         (a) the confirmed chapter 13 plan provides for the cure of prepetition arrears under 11
         U.S.C. §1322(b)(5); and

         (b) the loan modification provides for reinstatement of the loan account and the
         elimination of the pre-petition arrears,

   THE TRUSTEE SHALL MAKE NO FURTHER DISTRIBUTION TO THE LENDER
   on account of the Lender’s claim for pre-petition arrears under the confirmed chapter 13 plan
   and shall distribute the plan payments in accordance with the other provisions of the
   confirmed plan.




    Date: December 10, 2020

                                               ERIC L. FRANK
                                               U.S. BANKRUPTCY JUDGE
